ORDER

PER CURIAM.
Paul M. Allen, movant, appeals the motion court’s denial of his Rule 29.15 motion following an evidentiary hearing. Movant contends that the motion court erred by: 1) denying the relief requested in his pro se motion by refusing to issue specific findings of fact and conclusions of law regarding movant’s claim of ineffective assistance of counsel during the jury selection proceeding; 2) adopting verbatim the state’s proposed findings of fact and conclusions of law in that it failed to exercise independent judgment by ignoring the record as a whole; and 3) failing to comply with Rule 29.15(j) which requires specific findings of fact and conclusions of law on all issues presented in movant’s motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).